DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A VOLTAGE COMPENSATION CIRCUIT.

35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitation “sampling and conditioning unit” and “compensation unit”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured” and “comprising,” respectively without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: first analog switch, first capacitor, third transistor, operational amplifier, comparator and digital-to-analog converter (i.e. sampling and conditioning unit, see specification of Huang et al (U.S. Patent Pub. No. 2021/0295785) [0035, 0037-0039 and 0041]); fourth through eleventh transistors (T4-T11), first and second capacitors, first resistor and current source (i.e. compensation unit, see specification of Huang, [0043-0046]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlow et al (U.S. Patent No. 10,636,357) in view of Chen et al (U.S. Patent Pub. No. 2019/0139492).

Regarding claim 1, Brownlow discloses a display panel (fig. 1), comprising a data line (i.e. line for outputting data voltage VDAT), a pixel driving circuit (22), a light-(figs. 1-2, col. 5, line 40 to col. 6, line 9); wherein 
the pixel driving circuit (22) comprises a data signal input terminal (i.e. VDAT terminal of transistor T2) and an output terminal (i.e. output terminal of transistor T1), the data signal input terminal (VDAT) of the pixel driving circuit (22) being electrically connected to the data line (i.e. line for outputting data voltage VDAT), and the output terminal (i.e. output terminal of transistor T1) of the pixel driving circuit (22) being electrically connected to the light-emitting device (OLED), (fig. 2, col. 7, lines 32-39); and 
the voltage compensation circuit (20) comprises: 
a sampling and conditioning unit (34) configured to obtain a driving current (IOLED) output by the pixel driving circuit (22) and to output a control signal from an output terminal (Vo) of the sampling and conditioning unit according to the driving current, (fig. 2, col. 7, line 62 to col. 8, line 27); 
a first switch unit (36), comprising a control terminal (i.e. gate terminal), an input terminal (i.e. terminal receiving current IOLED) and an output terminal (i.e. terminal connected to current mirror 24); the control terminal of the first switch unit (36) being electrically connected to the output terminal of the sampling and conditioning unit (34), and the input terminal of the first switch unit (36) being electrically connected to the VSENSE terminal of the pixel driving circuit (22); and the first switch unit (36) being configured to control turn-on or turn-off between the input terminal of the first switch unit and the output terminal of the first switch unit according to a signal (i.e. signal Vo from (fig. 2, col. 7, line 62 - col. 8, line 15 and col. 8, lines 39-56); and 
a compensation unit (24 and 30), comprising an input terminal and an output terminal, the input terminal of the compensation unit being electrically connected to the output terminal of the first switch unit (36), the output terminal of the compensation unit (24 and 30) being electrically connected to the data line (VDAT), and the compensation unit being configured to output a compensation voltage (i.e. Vout of integrator 30) to the data line under an action of a signal (i.e. signal output from transistor 36) of the input terminal of the compensation unit, (fig. 2, col. 8, line 39 - col. 9, lines 16-30).

However, Brownlow does not mention the input terminal of the first switch unit being electrically connected to the output terminal of the pixel driving circuit. 
In a similar field of endeavor, Chen teaches the input terminal of the first switch unit (M1) being electrically connected to the output terminal (VSO) through transistor MN3 of the pixel driving circuit (110), (fig. 2, [0032 and 0048]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Brownlow, by specifically providing the input terminal of the first switch to be connected to the output terminal of the pixel driving circuit, as taught by Chen, for the purpose of compensating the threshold voltage of the driving transistor, [0015].

Regarding claim 2, Chen discloses further comprising: 
(fig. 2, [0032 and 0040]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Brownlow, by specifically providing the second switch unit, as taught by Chen, for the purpose of compensating the threshold voltage of the driving transistor, [0015].

Regarding claim 3, Chen discloses wherein the first switch unit (M1) comprises a first transistor (M1), a gate of the first transistor being electrically connected to the control terminal of the first switch unit, a first electrode of the first transistor (M1) being electrically connected to the input terminal of the first switch unit, and a second electrode of the first transistor being electrically connected to the output terminal of the first switch unit, (fig. 2, [0040]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Brownlow, by specifically providing the first switch unit, as taught by Chen, for the purpose of compensating the threshold voltage of the driving transistor, [0015].

Regarding claim 4, Chen discloses wherein the second switch unit (MN3) comprises a second transistor (MN3), a gate of the second transistor being electrically connected to the control terminal of the second switch unit, a first electrode of the second transistor being electrically connected to the first terminal of the second switch unit, and a second electrode of the second transistor being electrically connected to the second terminal of the second switch unit, (fig. 2, [0032]).

Regarding claim 14, please refer to claim 1 for details. 

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownlow in view of Chen and in view of Tai et al (U.S. Patent Pub. No. 2017/0169796).

Regarding claim 5, Brownlow discloses wherein the sampling and conditioning unit (34) comprises: 
a sampling module (34); 
the sampling module (34) is configured to obtain the driving current (IOLED-) output by the pixel driving circuit (22) and to output a voltage (Vo) corresponding to the driving current, (fig. 2, col. 7, line 62 to col. 8, line 27 and col. 8, lines 39-52).

However, Brownlow in view of Chen does not mention a comparison module.

a sampling module (5) and a comparison module (OP3);
the sampling module (5) is configured to obtain the driving current (Id) output by the pixel driving circuit (30) and to output a voltage (Vsense) corresponding to the driving current to the comparison module (OP3); and 
a first input terminal of the comparison module (OP3) is electrically connected to an output terminal of the sampling module (5), a second input terminal of the comparison module is configured to receive a reference signal (Vdata), and an output terminal of the comparison module is electrically connected to the control terminal of the first switch unit (M4), (fig. 2, [0046-0048]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Brownlow in view of Chen, by specifically providing the comparator, as taught by Tai, for the purpose of providing a brightness compensation circuitry that may have lower power consumption, [0007].

Regarding claim 6, please refer to claim 5 for details.

Regarding claim 7, please refer to claim 5 for details. 

Regarding claim 8, Chen discloses wherein the sampling module comprises: 
(fig. 2, [0032 and 0040]); 
a first capacitor (C2), a first terminal of the first capacitor being electrically connected to the second terminal of the first analog switch (SW1), and a second terminal of the first capacitor being grounded, (fig. 2, [0040]); and 
an operational amplifier (611), a first input terminal (positive terminal) of the operational amplifier being electrically connected to the second terminal of the first analog switch (SW1), a second input terminal (negative terminal) of the operational amplifier being electrically connected to an output terminal of the operational amplifier, and an output terminal of the operational amplifier being electrically connected to the output terminal of the sampling module, (fig. 2, [0040]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Brownlow, by specifically providing the sampling module having the first analog switch and capacitor, as taught by Chen, for the purpose of compensating the threshold voltage of the driving transistor, [0015].
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 9, none of the prior art of record teaches alone or in combination the limitation “a third transistor, a gate of the third transistor being electrically connected to the second terminal of the first analog switch, a first electrode of the third transistor being electrically connected to the first input terminal of the operational amplifier, and a second electrode of the third transistor being grounded.”

Claim 10, Brownlow discloses wherein the comparison module comprises: a comparator (42), (fig. 2).
However, none of the prior art of record teaches alone or in combination the limitation “a digital-to-analog converter, an input terminal of the digital-to-analog converter being electrically connected to an output terminal of the comparator, and an output terminal of the digital-to-analog converter being electrically connected to the output terminal of the comparison module.”

Claim 11, Brownlow discloses wherein the compensation unit comprises: a current mirror module (24) and a differential amplification module (30), (fig. 2).
However, none of the prior art of record teaches alone or in combination the limitation “a first resistor, a second capacitor, a third capacitor; a first input terminal of the current mirror module being configured to receive a reference current, a second input terminal of the current mirror module being electrically connected to a first output terminal of the differential amplification module, and an output terminal of the current mirror module being electrically connected to a first terminal of the first resistor; a first terminal of the second capacitor being electrically connected to the output terminal of 

Claims 12-13 are dependent upon claim 11 and are allowed for the reason set forth above in claim 11.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691